*527MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”) decision, finding petitioner ineligible for cancellation of removal, adjustment of status, and voluntary departure.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The BIA did not abuse its discretion in affirming the IJ’s denial of petitioner’s applications for cancellation of removal, adjustment of status, and voluntary departure because petitioner is statutorily ineligible for such relief in light of his series of drug convictions. See 8 U.S.C. §§ 1182(a)(2)(A)(i)(II); 8 U.S.C. § 1229b(b); 8 U.S.C. § 1229c(b); 8 U.S.C. § 1255(a).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.